DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered. Accordingly, claims 1- 4, 6-7, 9-22, 24, and 26-33 remain pending, claims 5, 8, 23, 25, and 34 have been canceled, and claims 1-4, 6-7, 9-12, 14-17, 20, 21, 24, 26-27, and 29-33 have been amended.
Response to Arguments
Current Claim Amendments
	As a preliminary matter, it is noted that applicant has indicated figure 6 as support for the present claim amendments. As illustrated in figure 6, step 620 describes an operator hovers the probe over a point on the patient’s face. However, as presently amended, independent claims 21 and 29 to cancel limitations reciting the registration probe hovering over each of the plurality of target locations. Therefore, it is unclear if canceling this limitation of independent claims 21 and 29 was a typographical error made by the applicant. 
The office requests in applicant’s response to this office action to indicate if applicant intentionally canceled this feature from independent claims 21 and 29, which would be unclear if applicant is referring to the subject matter in figure 2, and not figure 6, as indicated by applicant. Or if in the event that the step of hovering the probe was inadvertently canceled in claims 21 and 29, the office requests that applicant also files an amendment to claims 21 and 29 which recites the step of hovering the probe over the patient’s face to correspond to the subject matter described in figure 6, as indicated by the applicant. The office requests that applicant provide clarification in their next official response filed.
Provisional Double Patenting Rejections
	The provisional double patenting has been withdrawn due to the copending application 15/673,633 having gone abandoned.
Rejections under 35 USC 112
Applicant's claim amendments filed 08/23/2022, the previous rejection of independent claims 1, 12, 20, under 35 USC 112(a) & 112(b) have been rendered moot and have been withdrawn. 
Applicant states in the third paragraph of page 21
“Specifically, the Office Action concluded that "[t]he term "proximate" in claim 1 is a relative term which renders the claim indefinite." (Final Office Action, Pg. 25). The Applicant respectfully disagrees and submits that a person of ordinary skill in the art would understand the term proximate to have the dictionary definition of "close or near." However, the claims have been amended to no longer recite the phrase, thereby rendering the rejection moot”

In response, it is noted that independent claim 21 has not been amended as described above by the applicant. Claim 21 still recites the term “proximate”, which had been previously rejected under 35 USC 112(b) as being indefinite. It is unclear if applicant meant to not amend independent claim 21 as state above. Nonetheless, as discussed in the rejection, the term “proximate” in the art is known to refer to a term of measurable degree or value. As applicant’s disclosure does not provide the standard how the requisite degree of “proximate” is defined, the term is indefinite. Accordingly, claims 21-22, 24, 26-28, and 29 remain rejected under 35 USC 112(b).
Additionally, the current amendments filed to the claims have brought upon new rejections under 35 USC 112. See below.
Rejections under 35 USC 103
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive because they do not apply to the new combination of references used in the current prior art rejections.
Claim Objections
Claim 17 is objected to because of the following informalities: in lines 20-21 the phrase “additional probe second location” should be amended to “additional probe location”.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities: in line 2 the phrase “wherein the processor and the registration proved” should be amended to “wherein the processor and the registration probe .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9-11, 14, 16-19, 21-22, 24, 26-28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the phrase “the correlating includes comparing locations of the bones with the face of the patient in the space of the registration probe and respective locations of the bones with the face of the patient within the space of the reference image” in lines 1-4, which renders the claim indefinite because it is unclear if the applicant by reciting that the correlating includes the comparison of the “the locations of the bones with the face the patient” applicant meant to recite that the correlating includes the comparison of the “each of the plurality of target locations of bones within the face of the patient” in the space of the registration probe.
It is also unclear if by applicant reciting that the comparing included in the correlating step being the comparison of locations within the space the registration probe “and respective locations of the bones with the face of the patient within the space of the reference image” applicant meant to recite that the comparison is performed “between each of the plurality of target locations within the space registration probe “and corresponding locations on the bone structure of the face of the patient within the space of the reference image”. As claim 1, on which claim is dependent recites the reference image contains bone structure of the face of the patient but does not recite the reference image as containing “respective locations”. 
Claims 16 and 26 are also rejected for reciting the same and/or similar limitations outlined in the rejection of claim 6 above.
Amended claim 9 recites “further comprising completing the facial registration if a threshold number of the plurality of correlated points our registered” in lines 1-3, which renders the claim indefinite since it is unclear what the threshold number of the plurality of correlated target locations are registered to.
Claims 10-11 are also rejected due to their dependency on 9 in light of the above rejection for claim 9.
Claims 10-11 are also rejected for reciting the same and/or similar limitations outlined in the rejection of claim 9 above.
Amended claim 14 now recites “determining a third probe location relative to the reference image, wherein the second probe location is determined based on the second return of the second ultrasonic wave from the second target location” in lines 8-10, which renders the claim indefinite because it is unclear if the second probe location which is determined based on the second return of the second ultrasonic wave from the second target location refers to the same second probe location identified in a space of the registration probe relative to a magnetic emitter as recited in claim 12, on which claim 14 is dependent or if applicant to recite “wherein the third probe location is determined based on the second return of the second ultrasonic wave from the second target location”.
Amended claim 14 further recites “identifying a fourth probe location in the space of the registration probe relative to the magnetic emitter, wherein the second probe location is identified by receiving a second magnetic signal that is emitted by the magnetic emitter and the second magnetic signal is received at the second target location” in lines 12-14, which further renders the claim indefinite because it is if the second probe location which is identified by receiving a second magnetic signal that is emitted by the magnetic emitter and the second magnetic signal is received at the second target location refers to the same second probe location identified in a space of the registration probe relative to a magnetic emitter as recited in claim 12, on which claim 14 is dependent or if applicant to recite “identifying a fourth probe location in the space of the registration probe relative to the magnetic emitter, wherein the fourth probe location is identified by receiving a second magnetic signal that is emitted by the magnetic emitter and the second magnetic signal is received at the second target location”.
Amended claim 17 now recites “with the additional probe second location of the plurality of subsequent target locations to form correlated target locations” in lines 20-21, which render the claim indefinite since it is unclear if applicant meant to recite the additional second probe location recited earlier in the claim, and accordingly, if applicant meant to refer to the earlier recited additional second probe location which is identified in the space of the registration probe relative to the magnetic emitter how the probe is identified for each of the plurality of subsequent target locations as the prior recited additional second probe location is not recited as being a location of the plurality of subsequent target locations.
Claims 18-19 are also rejected due to their dependency on 17 in light of the above rejection for claim 17.
The term “proximate” in claim 21 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 21 recites the phrase “a magnetic emitter configured to be located proximate to the patient”, in lines which render the claim indefinite because it is unclear in what spatial position the applicant meant to recite that the magnetic emitter as being located “proximate” to the patient, e.g. it is unclear what quantitative distance and spatial positioning the applicant considers to define “proximate”. 
Further, claim 21 has been amended to now recites “a magnetic emitter” in line 24, which renders the claim indefinite since it is unclear if the magnetic emitter in line 24 which in relation to, a second probe location in space of the registration probe relative to the magnetic emitter, is the same magnetic emitter previously recited in the claim in line 8, which is located proximate to the face of the patient from which the magnetic wave receiver receives a magnetic signal in order to identify a location in space of the registration probe relative to the magnetic emitter.
Claims 22, 24, 26-27, and 28 are also rejected due to their dependency on 21 in light of the above rejection for independent claim 21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 12-18, 20-21, 24, 26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman (US6006126).
Regarding claims 1, 12, 20-21, and 29, Cosman discloses a method and an apparatus for performing facial registration, comprising: 
emitting an ultrasonic wave from a registration probe at each of the target locations (see the nasal sinuses are very close to bony anatomy represented by points 1040, 1041, and 1046 in FIGS. 16, see ultrasound wave 1062B being emitted from the registration probe 1052B in FIG. 19B); 
receiving a return of the ultrasonic wave from each of the plurality of target locations (Col 26, lines 26-35: ultrasonic waves reflected off bony surface beneath probe; Col 25, lines 21-26: registering image space to physical space by using the points representing bony anatomy; Col 28, lines 7-11: solid curves on display 1080B represent physical coordinate representation of physical objects); 
determining, for each of the plurality of target locations, a first* probe location relative to a reference image that contains bone structure of the face of the patient, wherein the first probe location is determined based on the return of ultrasonic wave at each respective target location among the plurality of target locations (Col 25, lines 48-60; col 27, lines39-48 determining the first position of  a registration probe detected by a detector system, one may call up the image slice or the volumetric view of the image scan data of the patient's anatomy corresponding to the tip at that instant of the space probe [first position] or the focal point, then this quantitative data relative to the registration probe may then be used to map to the coordinate space of the patient, see the correlation of the physical object coordinate data and the image scan coordinate data may be rendered and represented on a computer graphic screen 1080B in FIG. 19B); 
identifying a second** probe location in a space of the registration probe relative to a magnetic emitter for each of the plurality of target locations (Col 26, line 60 - Col 27, line 3; Col 28, lines 7-11: dashed curves represent image scan data representation (i.e., CT); wherein the second probe location is identified by receiving a magnetic signal that is emitted by the magnetic emitter and received at each respective target location among the plurality of target locations (using electromagnetic detection means of digitization of bony anatomy so as to map the physical space of the anatomy to the coordinate space of the image scan data); and
correlating the first probe location with the second probe location for each of the plurality of target locations to form a plurality of correlated target locations (Col 28, lines 2-19 in FIG. 19, the fusion/correlating between the first probe location and the second probe location may be done by the operator by manipulating the image scan versus the physical Scan objects on that graphics display 1080B. The position of the probe detector 1052B may be shown relative to these anatomical Structures on the computer graphic screen 1080B and the entire picture coordinated as would be done to pre-plan or perform intervention clinically into the patient’s body.);
wherein each of the plurality of target locations corresponds to bones within the face of the patient (positions are calculated from bony surface 1048B in FIG. 19B, and see plurality of points on the face of the patient displayed on display 1080, FIG. 16 illustrates the points corresponding to the skin indentation around the eyes, nose, and face, illustrated by points 1040, 1041, 1044, and 1046).
And claims 12, 20, and 29 further requires loading a reference image into a workstation for display on a display in communication with the workstation (disclosed by Cosman col. 28, lines 2-19 the image data the accumulated by an image scanner and processing unit 1074B), wherein the registration probe is communicatively coupled to the workstation (Col. 26, lines 47-53 the information from the registration probe 1052B is fed to the registration probe data processing unit or devices 1070B, see the registration probe 1052B is connected to the data processor 1070B connected to the computer/workstation 1072B via the ultrasound distance connector 1068B in FIGURE. 19B).
Claims 1, 12, and 20 require the step of hovering*** a registration probe over a plurality of target locations**** on a face of a patient (disclosed by Cosman Col 25, lines 32-36 & col 26, lines 24-25 the space probe is moved in a space nearer the physical anatomy of the ENT patient, see FIG. 19B where the front end of the registration probe moved near the patient’s anatomy without indenting the exterior surface of the patient’s anatomy).
Claim 12 additionally requires the displaying of the reference image on a display is communicatively coupled to in communication with the workstation (disclosed by Cosman col. 26, lines 55-66 the previously acquired CT or MRI or scan data is manipulated in three dimensions to give a computer graphic rendering/displaying of the skull of the patient so that the displayed image may be fused or map to the coordinate points of the data from the registration probe).
And claim 21 additionally requires processor communicatively coupled to the registration probe (Col. 26, lines 47-53 the information from the registration probe 1052B is fed to the registration probe data processing unit or devices 1070B, see the registration probe 1052B is connected to the data processor 1070B connected to the computer/workstation 1072B via the ultrasound distance connector 1068B in FIGURE. 19B).
And claim 29 additionally requires the workstation including a processor (Col. 26, lines 47-53 the information from the registration probe 1052B is fed to the registration probe data processing unit or devices 1070B, see the registration probe 1052B is connected to the data processor 1070B connected to the computer/workstation 1072B via the ultrasound distance connector 1068B in FIGURE. 19B, the correlation of the physical object coordinate data and the image scan coordinate data may be rendered and represented on a computer graphic screen 1080B, the workstation is understood to include the processor 1070B, computer 1072B, distance detector module 1068B, 1080 display screen and contain 1074B image data of internal structures in FIG. 19B).
It is noted that although the teachings of Cosman cited above are taken from different embodiments (i.e., FIGS. 16 and 19B), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments as set forth above, because Cosman teaches that a wide range of different embodiments can be constructed based on its disclosure (Abstract), because each of the embodiments add to or subtract from one embodiment that serves as the least common denominator (i.e., Fig. 1), and because each of the embodiments are in the same field of endeavor. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been allow “stereotactic registration and navigation may be applied in the Sinuses and around the eyes,” as taught by Cosman (Col 25, lines 6-55).
*the limitation has been interpreted as defined by the applicant in FIGS. 6-7, to correspond to the first target location of the actual location of the probe 110 in a three-dimensional space represented by reference character T1.
**the limitation has been interpreted as defined by the applicant in FIGS. 6-7, to correspond to the first target location registered in a conventional magnetic modality registration method represented by reference character T1M.
***The term has been interpreted as defined by the applicant in [0038] to mean the probe glides over the surface of the skin a gel leaving the gel trace, thus encompassing touching but not indenting the surface of the skin.
****it is noted that while claim 12 does not require the steps of hovering, emitting and receiving being performed at/each of a plurality of target locations and instead only requires the steps of hovering, emitting and receiving being performed for a first target location recited singularly. The singularly recited first target location is not exclusive of a plurality of target locations and has been interpreted to be one of a plurality of target locations. 
Regarding claim 2, modified Cosman substantially discloses all the limitations of the claimed invention, specifically, Cosman discloses further comprising displaying the reference image of the face of the patient to locate the plurality of target locations (see nasal sinuses represented by points 1030 in FIG. 18).
Regarding claim 3, modified Cosman substantially discloses all the limitations of the claimed invention, specifically, Cosman discloses wherein the reference image is a computerized tomography (CT) scan of the face of the patient (FIG. 17 shows what might be a tomographic image through the patient's anatomy 1020, the patient’s face is indicated by 1020 and the portion of the patient’s skull between 1022 and 1024 directly under 1020).
Regarding claims 4, 15, and 24, modified Cosman substantially discloses all the limitations of the claimed invention, specifically, Cosman discloses wherein the reference image includes an image of nasal cavities of the patient (see nasal sinuses represented by points 1040 in FIG. 16).
Regarding claim 6, 16, and 26, modified Cosman substantially discloses all the limitations of the claimed invention, specifically, Cosman discloses wherein the correlating includes comparing locations of the bones with the face of the patient in the space of the registration probe and respective locations of the bones with the face of the patient within the space of the reference image (FIG. 19B illustrates the physical measurement or representation of the internal anatomical structure, indicated by the outer table of the skull or bone, is first determined, then the correlation of the positions of the physical object coordinate data points and the image scan coordinate data may be rendered and represented on a computer graphic screen 1080B, and operator may perform the fusion by the by manipulating the image scan versus the physical scan objects on that graphics display 1080B).
Regarding claim 7, modified Cosman substantially discloses all the limitations of the claimed invention, specifically, Cosman discloses further comprising:
displaying the plurality of correlated target locations on the reference image (see FIGS. 16, 18).
Regarding claim 13, modified Cosman substantially discloses all the limitations of the claimed invention, specifically, Cosman discloses wherein the reference image is a computerized tomography (CT) scan of the face of the patient (Col. 26, lines 59-62 the reference image scan data of skull of the patient is determined from CT, MRI, angiography, or other means beforehand).
Regarding claims 14 and 17, modified Cosman substantially discloses all the limitations of the claimed invention, specifically, Cosman discloses further comprising:
hovering the registration probe over a plurality of subsequent*,† target locations on the face of the patient (Col 25, lines 32-36 the space probe is moved in a space nearer the physical anatomy of the ENT patient);
emitting additional ultrasonic waves from the registration probe at each of the plurality of subsequent target locations (see the nasal sinuses are very close to bony anatomy represented by points 1040, 1041, and 1046 in FIGS. 16, see ultrasound wave 1062B being emitted from the registration probe 1052B in FIG. 19B, it is understood that for each of the points in FIG. 16, an ultrasound wave must be emitted as illustrated in FIG. 19B);
receiving an additional return of the additional ultrasonic waves from the plurality of subsequent target locations (Col 26, lines 26-35: ultrasonic waves reflected off bony surface beneath probe; Col 25, lines 21-26: registering image space to physical space by using the points representing bony anatomy; Col 28, lines 7-11: solid curves on display 1080B represent physical coordinate representation of physical objects);
determining, for each of the plurality of subsequent target locations, an additional first*,† probe location in the space of the registration probe relative to the magnetic emitter, wherein the additional first probe location is determined based on the additional return of the additional ultrasonic wave at each respective target location among the plurality of subsequent target locations (Col 25, lines 48-60; col 27, lines39-48 determining the first position of  a registration probe detected by a detector system, one may call up the image slice or the volumetric view of the image scan data of the patient's anatomy corresponding to the tip at that instant of the space probe [second position] or the focal point, then this quantitative data relative to the registration probe may then be used to map to the coordinate  space of the patient, see the correlation of the physical object coordinate data and the image scan coordinate data may be rendered and represented on a computer graphic screen 1080B in FIG. 19B);
identifying an additional second**,† probe location in the space of the registration probe relative to the magnetic emitter (Col 26, line 60 - Col 27, line 3; Col 28, lines 7-11: dashed curves represent image scan data representation (i.e., CT), wherein the additional second probe location is identified by receiving an additional magnetic signal that is emitted by the magnetic emitter and received at each respective target location among the plurality of subsequent target locations (using electromagnetic detection means of digitization of bony anatomy so as to map the physical space of the anatomy to the coordinate space of the image scan data); and
correlating the additional first probe location of the plurality of subsequent target locations and the additional probe second location of the plurality of subsequent target locations to form correlated target locations (positions are calculated from bony surface 1048B in FIG. 19B, and see plurality of points on the face of the patient displayed on display 1080, FIG. 16 illustrates the points correlating to the skin indentation around the eyes, nose, and face, illustrated by points 1040, 1041, 1044, and 1046).
*the limitation has been interpreted as defined by the applicant in FIGS. 6-7, to correspond to the second target location of the actual location of the probe 110 in a three-dimensional space represented by reference character T2.
**the limitation has been interpreted as defined by the applicant in FIGS. 6-7, to correspond to the second target location registered in a conventional magnetic modality registration method represented by reference character T2M.
†it is noted that while claim 14 does not require the steps of hovering, emitting and receiving being performed at a plurality of subsequent target locations to the first target location, additional ultrasound waves, an additional first location for each of the plurality of subsequent locations, additional second location, an additional magnetic signal, respectfully, and instead only requires the steps of hovering, emitting and receiving being performed for a second target location, third probe location, and fourth probe location, which are recited singularly. The singularly recited second target location, third probe location, and fourth probe location, respectfully, are not exclusive of a plurality of subsequent target locations to the first target location, additional ultrasound waves, an additional first location for each of the plurality of subsequent locations, additional second location, an additional magnetic signal and has been interpreted to be one of a plurality of subsequent target locations to the first target location, additional ultrasound waves, an additional first location for each of the plurality of subsequent locations, additional second location, an additional magnetic signal, respectfully.
Regarding claim 18, Cosman substantially discloses all the limitations of the claimed invention, specifically, Cosman discloses further comprising registering each target location correlated to the reference image (Col. 2, lines 29-32 the registration is preformed between the image scan data (e.g. stored data) and anatomy and equipment data (e.g. real time), see FIGS. 18, 19B).
Regarding claim 32, Cosman substantially discloses all the limitations of the claimed invention, specifically, Cosman discloses wherein the processor further: 
displays the reference image and the plurality of correlated target locations (see image displayed on 1080B in FIG. 19B).
Claims 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman, as applied to claims 1 and 12 above, in view of Choi (20170196532), further in view of Zhu et al. (US20100036233, hereafter “Zhu”).
Regarding claim 9, modified Cosman substantially discloses all the limitations of the claimed invention, specifically, Cosman discloses further comprising performing the registration of a threshold number of the plurality of correlated target locations for the facial registration if are registered (Col. 24, lines 12-60, FIG. 18 the image related representation of the bone is matched to a physically derived representation of the bone via the contact physical points or the depressed skin points 1036 may be done by a variety of either computer-theoretical or intuitive, graphical, and visualization method or any number of other qualitative, quantitative, graphical, or computer theoretical methods may be devised by those skilled in the art to make such a mapping with respect to the image-produced representation of the bone or other internal/target structures. The aforementioned disclosure of Cosman has been interpreted to read on the immediate limitation as the registration being performed by the variety of either computer-theoretical or intuitive, graphical, and visualization method or the any number of other qualitative, quantitative, graphical, or computer theoretical methods is non-limiting and is inclusive of a threshold number), but does not explicitly disclose completing the registration once a threshold number of the plurality of correlated target locations have been registered.
However, in the same field of endeavor, Choi discloses completing the registration if a threshold number of correlated target locations are registered (“if a registration completion command is received from the user through the input unit 500, the controller 600 may determine whether the fixed ultrasound image including the first reference point matches [correlated with] with the external [reference] image that is displayed in correspondence to the movement of the ultrasound probe P adjusted by the user, based on the first reference line and the second reference line [correlated target locations] respectively displayed on the ultrasound image and the external image. If the controller 600 determines that the fixed ultrasound image [containing a threshold number of correlated target locations] matches [registered] with the external [reference] image, the controller 600 may control the display unit 400 to synchronize the ultrasound image with the external image and then to display the ultrasound image and the external image” [0130]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Cosman with the completion of the registration once the threshold number of the plurality of corporate locations have been registered as taught by Choi in order to obtain more accurately and precisely re-registered images, and a method of controlling the ultrasound imaging apparatus ([0009] of Choi).
Regarding claim 10, modified Cosman, in view of Choi, substantially discloses all the limitations of the claimed invention, specifically, Choi discloses wherein, upon a threshold portion of the patient has correlated target locations registered, the registration is complete (“if a registration completion command is received from the user through the input unit 500, the controller 600 may determine whether the fixed ultrasound image including the first reference point matches with the external image that is displayed in correspondence to the movement of the ultrasound probe P adjusted by the user, based on the first reference line and the second reference line respectively displayed on the ultrasound image and the external image. If the controller 600 determines that the fixed ultrasound image matches with the external image, the controller 600 may control the display unit 400 to synchronize the ultrasound image with the external image and then to display the ultrasound image and the external image.” [0130]), but does not explicitly disclose the threshold portion being of the patient's face, to which correlated target locations our registered.
However, in solving the same problem, Zhu discloses a patient’s face scan (“using facial geometric (external) points, such as from a data set captured by a digital laser scanner for creating a 2.5D face surface scan, as the link to combine data from multiple sources (including external and internal) with high-resolution three-dimension (3D) images, specifically including but not limited to magnetic resonance (MR) images. Further, these fusion methods are contemplated for application to any data set with known geometric relationships to the surface of the human face obtained from imaging devices, for example, functional imaging modalities include scintigraphy, functional MRI (fMRI) and nuclear medicine imaging techniques such as single photon emission computed tomography (SPECT), positron emission tomography (PET), perfusion MRI (pMRI), functional CT (fCT), electro impedance tomography (EIT), magnetic resonance elastography (MRE), electroencephalogram (EEG), and the like” [0049]) and a threshold portion being of the patient's face to which correlated target locations our registered (“voxel signal values were picked from the “face” region of the skull in the MR image (an estimated “skin” threshold value was determined manually based on the voxel signal intensity histogram which shows a clear separation between “skin” tissue and air regions). At each sagittal slice and at each row of a slice, the comparison started from the most anterior voxel to the most posterior voxel. Once the voxel signal intensity was above the threshold value, the distance from the most anterior voxel of the slice was recorded. Repeating this procedure for all slices and all rows in each slice, a 2.5D surface image of the face was created based on the distance to the anterior edge of the brain image volume. Finally, the alignment algorithm from 3DID was used to align the artificial 2.5D face surface scan from the 3D MR images to the actual 2.5D face surface scan” [0073]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Cosman with the threshold portion being of the patient's face, to which correlated target locations our registered as taught by Zhu to provide fused sample data for generating fused images which may be used for clinical and research applications, such as in methods for surgical planning procedures ([0006] of Zhu).
*the limitation has been interpreted to mean the process of step 660 in FIG. 6, which is the determination of if enough facial locations have been registered in order for a complete registration as described in [0034] as being performed by a user/physician or alternatively, by a mathematical algorithm, such as a minimum mean square error (MMSE) algorithm.
Regarding claim 11, Diakov, in view of Choi and Zhu , substantially discloses all the limitations of the claimed invention, specifically, Zhu discloses further comprising calculating a minimum mean square error (MMSE) to determine whether the threshold portion of the patient's face has correlated target locations registered (“The tICP algorithm takes a small set of control points (100 points in a grid around the nose and eyes) on one scan (the “probe” scan) and finds their nearest neighbors on the coarsely aligned surface of the second scan (the “target” scan). Next, 10% of the control points are trimmed to account for noise in the data (the trimmed points have the largest distance between the point and the surface of the scan). Finally, a 3D transformation is calculated to reduce the root mean squared distance error [MSE] between the remaining 90% of the control points on the probe scan with the surface of the target scan [number registered of correlated target locations]. The alignment process repeated until the distance error falls below a minimum threshold [portion of the patient’s face] or until the iteration limit (typically 10) was reached” [0068).
Regarding claim 19, Diakov, in view of Choi and Clopp, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose further comprising calculating a minimum mean square error (MMSE) to determine whether a threshold number of correlated target locations are registered to complete the facial registration
However, in solving the same problem, Zhu teaches further comprising calculating a minimum mean square error (MMSE) to determine whether a threshold number of correlated target locations are registered to complete the facial registration (“The tICP algorithm takes a small set of control points (100 points in a grid around the nose and eyes) on one scan (the “probe” scan) and finds their nearest neighbors on the coarsely aligned surface of the second scan (the “target” scan). Next, 10% of the control points are trimmed to account for noise in the data (the trimmed points have the largest distance between the point and the surface of the scan). Finally, a 3D transformation is calculated to reduce the root mean squared distance error [MSE] between the remaining 90% of the control points on the probe scan with the surface of the target scan [number of correlated target locations]. The alignment process repeated until the distance error falls below a minimum threshold or until the iteration limit (typically 10) was reached [registration complete]” [0068).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Diakov, Choi, and Clopp by calculating a minimum mean square error (MMSE) to determine whether a threshold number of correlated target locations are registered to complete the facial registration as taught by Zhu to provide fused sample data for generating fused images which may be used for clinical and research applications, such as in methods for surgical planning procedures ([0006] of Zhu).
Claims 22 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman, as applied to claims 21 and 29 above, in view of Ishikawa et al. (US20140037168, hereinafter “Ishikawa”).
Regarding claims 22 and 30, modified Cosman substantially discloses all the limitations of the claimed invention, but does not explicitly disclose the apparatus further comprises a microcontroller that controls the ultrasonic wave emitter to emit the ultrasonic wave nor a microcontroller which is in communication with the ultrasonic wave emitter and the ultrasonic wave receiver for controlling an emitting of the electronic wave.
However, in the same field of endeavor, Ishikawa further discloses a microcontroller in communication with the ultrasonic wave emitter and ultrasonic wave receiver for controlling an emitting of the ultrasonic wave (More specifically, the “ultrasonic image capturing apparatus” (120) is in “control” of the ultrasonic probe (500) that applies ultrasonic beams (502) from a probe imaging surface (501) to an ultrasonic imaging target region (504) and receives reflected beams (Fig. 5) [0053]). 
And with specific reference to claim 30, Ishikawa further discloses a microcontroller in communication with the ultrasonic wave receiver for controlling an emitting of the ultrasonic wave (More specifically, the “ultrasonic image capturing apparatus” (120) is in “control” of the ultrasonic probe (500) that applies ultrasonic beams (502) from a probe imaging surface (501) to an ultrasonic imaging target region (504) and receives reflected beams (Fig. 5) [0053]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the registration probe of the apparatus and system disclosed by modified Cosman to include a microcontroller in communication with the ultrasound wave emitter and the ultrasound we receiver for controlling of the ultrasonic wave as taught by Ishikawa in order to make it possible to obtain three-dimensional information concerning the contact between the probe and the object, and hence to perform deformation estimation with higher accuracy by integrating these processing results of the ultrasound detection and obtaining a position of the registration probe can estimate a three-dimensional contact state between the probe imaging surface 501 and the surface 503 of the object and deform the reference image based on the estimation result ([0106] of Ishikawa).
Regarding claim 31, Ishikawa, in view of Sliwa, substantially discloses all the limitations of the claimed invention, specifically, Ishikawa further discloses a processor (image processing apparatus 100) in communication with the registration probe (image processing apparatus 100 and the ultrasonic image capturing apparatus 120, which includes the probe, are connected via a local area network (LAN 200) [0040]), wherein the workstation (image processing apparatus 100 [0041]) includes the processor (central processing unit (CPU) 211 [0041]), and the microcontroller transmits the return of the ultrasound wave and the magnetic signal received to processor (The image processing apparatus 100 (workstation) is implemented by a personal computer [0041], and therefore would include a microcontroller. Included in the image processing apparatus 100 are ultrasonic image obtaining unit 1003 and position and orientation measurement value obtaining unit 1006 (fig. 1) which obtain the ultrasonic waves from ultrasonic image capturing apparatus 120 ([0036] and [0053]) and the magnetic signal processed by the position and orientation measurement apparatus 130 ([0038] and [0056]), respectively).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman, in view of Ishikawa, as applied to claims 22 and 30 above, further in view of Sliwa et al. (US6122538, hereinafter “Sliwa”).
Regarding claim 28, modified Cosman substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the magnetic wave receiver is a coil disposed in the registration probe for receiving the magnetic signal.
However, in the same field of endeavor, Sliwa further discloses that the magnetic wave receiver is a coil disposed in the registration probe for receiving the magnetic signal (inside transducer probe (1) there is a “spatial magnetic position sensor” (7) which “consists of three orthogonally arranged sensing coils” (8) (Fig. 1A, column 6, lines 40-44)). It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the probe disclosed by Ishikawa by incorporating the magnetic coil receiver taught by Sliwa inside the probe to provide a position and orientation system that is able to directly measure absolute orientation instead of deducing relative orientation and to measure absolute orientation with a high degree of accuracy (column 3, lines 51-54).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by modified Cosman with the magnetic wave receiver being a coil disposed in the registration probe for receiving the magnetic signal as taught by  Sliwa inside the probe to provide a position and orientation system that is able to directly measure absolute orientation instead of deducing relative orientation and to measure absolute orientation with a high degree of accuracy (Column 3, lines 51-54 of Sliwa).
Claims 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman, as applied to claims 21 and 29, in further view of Jasperson et al. (US20170258439, hereinafter “Jasperson”, cited in the applicant’s IDS).
Regarding claims 27 and 33, modified Cosman substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the processor and the registration probe are communicatively coupled wirelessly.
However, in the same field of endeavor, Jasperson teaches wherein the processor and the registration proved are communicatively coupled wirelessly ([0027] a wireless connection/transceiver operatively couples the bronchoscope/probe with the computing device and monitoring device).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the connection between the processor and the registration probe of the apparatus disclosed by modified Cosman be coupled wirelessly taught by Jasperson in order to increase the flexibility with regard to the configuration of the workstation and other components of the apparatus as the wireless connection for the transmission and reception of data to and from various sources in and connected to the apparatus for reception of patient data at remote locations for diagnostic and procedural planning (disclosed in [0059], [0065], & [0088] of US20140281961 incorporated by reference in Jasperson).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793